Citation Nr: 18100407
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 11-00 590
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Air Force from October 1984 to May 1986.  
This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, granting service connection for a left knee disability and a left ankle disability, and assigning disability ratings of 10 percent and 0 percent, respectively, both effective as of August 25, 2008.  Jurisdiction of the file is now with the RO in Denver, Colorado.  
The appeal was previously remanded by the Board in March 2015 and March 2016, for further evidentiary development.  The matter is now again before the Board.  
By way of history, the Veteran filed a substantive appeal in December 2010 for entitlement to service connection for tinnitus, a right knee disability, a right ankle condition, a bilateral leg disorder, and a back disability, none of which are currently on appeal.  During the February 2015 hearing, the Veteran expressed his belief that claims for an increased rating for both the service-connected left knee and left ankle disabilities were also on appeal and before the Board.  Thus, in relation to the instant issues on appeal, the December 2010 substantive appeal has been liberally construed as a notice of disagreement, and the Board has taken jurisdiction of these issues based on the Veterans belief, as expressed during the February 2015 hearing, that they were also on appeal.  
During the pendency of the appeal, in a February 2017 rating decision, the RO increased the evaluation of the Veterans left ankle disability to 10 percent, effective as of August, 25, 2008, the date of the claim for entitlement to service connection.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
In addition, the Board notes that in a January 2018 rating decision, the RO granted a separate disability rating relating to the left knee.  The RO granted service connection for left knee subluxation, assigning as 20 percent disabling, effective as of August 25, 2008, and 10 percent disabling, from March 31, 2015.  
The Board also notes that, as indicated above, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in February 2015.  A transcript of the hearing is of record.  In February 2018, the Veteran was notified that the VLJ who conducted the hearing was no longer with the Board.  The Veteran was provided the opportunity to appear for another Board hearing, but no response was received.  Pursuant to the letter, when no response is received within 30 days of the letter, the Board will assume no hearing is requested and proceed with adjudication.  
Finally, the Board notes that in April 2015, the RO issued a rating decision that granted service connection for a right knee and left ankle disability.  The Board acknowledges that the Veteran filed a notice of disagreement to the evaluation of both disabilities in May 2015; however, as a formal appeal for an initial increased rating claim for either service-connected disability has not yet been filed, the issues are not ripe for adjudication by the Board.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  
The issue of entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability) is remanded.  
The issue of entitlement to an initial disability rating in excess of 10 percent for a left ankle sprain with degenerative joint disease (DJD) (left ankle disability) is also remanded for additional development.  
 
Although further delay is regrettable, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  
The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected left knee disability and left ankle condition in September 2015.  
Thereafter, on July 5, 2016, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Courts holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  
A review of the claims file reveals that the previous VA examination reports, including the September 2015 examination reports for both the left knee and left ankle, include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  
In addition, after the Veteran was afforded VA examinations for his service-connected left knee and left ankle disabilities in September 2015, in February 2017 and March 2017, new private medical records were obtained and associated with the Veterans claims file.  In light of this new medical evidence, the Board finds that a remand for a new examination is also warranted in order for an examiner to consider the evidence of record obtained after the September 2015 VA examinations for both the left knee and left ankle.  
Furthermore, VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Thus, as the Veterans last VA examination for both the left knee and left ankle was nearly three years ago, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veterans service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  
On remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. Schedule the Veteran for another VA examination by an appropriate medical professional to determine the severity of his left knee and left ankle disabilities.  The examiner must be provided access to the claims file, including a copy of this remand.  All necessary tests and studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should:  
(a) Conduct range of motion testing of both knees and both ankles, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  
The examiner is requested, to the extent possible, to provide estimates of range of motion if the Veteran asserts he is unable to perform range of motion testing due to pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  
(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the left knee and left ankle.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his left knee and/or left ankle due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
4. After completing all indicated development, the Veterans claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel

